Via EDGAR, U.S. Mail November 17, 2009 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Ms. Linda van Doorn Senior Assistant Chief Accountant Mail Stop 3010 Re: Goldman Sachs Hedge Fund Partners, LLC Form 10-K for the Year Ended December 31, 2008 (“Form 10-K”) Form 10-Q for the Period Ended March 31, 2009 (“March Form 10-Q”) Form 10-Q for the Period Ended June 30, 2009 (“June Form 10-Q”) File No. 0-50723 Dear Ms. Van Doorn: We are in receipt of the letter, dated November 4, 2009 to Jennifer Barbetta, Managing Director and Chief Financial Officer of Goldman Sachs Hedge Fund Partners, LLC (the “Company”), from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), regarding the above-referenced filings.We thank the Staff for its comment, and we look forward to resolving any additional comments. For your convenience, we have included the Staff’s comment below, followed by our response. Form 10-K for the Year Ended December 31, 2008 (“Form 10-K”)
